DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1 states in both the preamble and the body “an electronic element”. It appears this is the same element and the second occurrence should state “the electronic element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gungor et al. (US Patent 5944097) in view of Lemak et al. (US PG. Pub. 2011/0014417).

Regarding claim 1 – Gungor teaches a substrate (figs. 1-2 [title] Gungor states, “Composite Substrate Carrier for High Power Electronic Devices”) for mounting an electronic element (18 [column 3 line 17] Gungor states, “electronic device 18”) comprising: a first substrate (16 [column 3 line 66] Gungor states, “ceramic substrate 16”) that comprising a first surface (upper surface of 1st substrate 16) and a second surface (bottom surface of 1st substrate 16) opposite to the first surface; a second substrate (10 [column 3 line 64] Gungor states, “Al-based substrate carrier 10”) that comprising a third surface (upper surface of 2nd substrate 10) and a fourth surface (lower surface of 2nd substrate 10) opposite to the third surface; and a third substrate (12) that comprising a fifth surface (upper surface of 3rd substrate 12) and a sixth surface (bottom surface of 3rd substrate 12) opposite to the fifth surface (see fig. 2), wherein the first substrate (10) is made of an insulator (ceramic material discussed above), and comprising a mounting portion (portion having electronic element 18 thereon) for mounting an electronic element (18) at the first surface, and the mounting portion is a rectangular shape (the “mounting portion” are defined as “rectangular shapes”), the third substrate (12) is made of a carbon material ([column 4 lines 40-43] Gungor states, “The inserts 12 are formed from commercially available materials, e.g. Cu/Mo/Cu on specially fabricated e.g. Cu-based diamond particle reinforced composite”; diamond is a carbon material), and the fifth surface (upper surface of 3rd substrate 12) is connected to at least the second surface (bottom surface of 1st substrate 10) at location overlapped with the mounting portion in plan view (figures 1 and 2 show the claimed structure), and the second surface is bonded to the third surface (“bond” is defined as “to connect or bind” [dictionary.com]; the second surface and the third surface as shown in direct contact and are considered to be “bonded” to each other).
 	Gungor does not teach wherein the third substrate has a larger heat conduction in a direction perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction of the mounting portion; in plan view.
 	Lemak teaches a substrate (figs. 1 & 7) for mounting an electronic element (H) comprising: a second substrate (4) and a third substrate (2) that is made of a carbon material ([paragraph 0032] Lemak states, “graphite sheet 2”) and wherein the third substrate (2) has a larger heat conduction in a direction (X-axis or Y-axis direction when viewed in a plan view as claim requires) perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction (Z-axis direction when viewed in a plan view as claim requires) of the mounting portion; in plan view ([paragraph 0032] Lemak states, “The graphite sheet 2 has a thermal conductivity in the X-Y plane of the graphite sheet 2 of a value greater than in the thickness direction, i.e. the Z direction”).
  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting an electronic element having a third substrate made of carbon as taught by Gungor with the third substrate made of carbon and having a larger heat conduction in a direction perpendicular to the longitudinal direction than heat conduction in the longitudinal direction as taught by Lemak because Lemak states regarding this feature “It is possible to raise heat conduction efficiency drastically by using highly oriented pyrolytic graphite which has a thermal conductivity that is higher than normal graphite” [paragraph 0059].

Regarding claim 2 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Gungor; fig. 2, 10) is metal ([column 3 line 64] Gungor states, “Al-based substrate carrier 10”).

Regarding claim 3 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Lemak; fig. 7, 4) is an insulator ([paragraph 0035] Burgess states, “resin forming support part 4”).

Regarding claim 4 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to 1, wherein the third substrate (Lemak; figs. 1 & 3, 2) has a larger heat conduction in the thickness direction (x-direction) than heat conduction in a direction perpendicular (z-direction) to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 7 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein a thickness of the second substrate (Gungor; fig. 2, 10) and a thickness of the third substrate (12) are equal in size (claimed structure shown in figure 2).

Regarding claim 8 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Gungor; figs. 1-2, 10) is in a frame shape (figure 1 shows a plan view showing the second substrate 10 having a “frame shape”).

Regarding claim 11 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to 2, wherein the third substrate (Lemak; fig. 3, 2) has a larger heat conduction in the thickness direction than heat conduction in a direction perpendicular to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 12 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to 3, wherein the third substrate (Lemak; fig. 3, 2) has a larger heat conduction in the thickness direction than heat conduction in a direction perpendicular to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 18 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the fifth surface (Gungor; fig. 2, upper surface of 3rd substrate 12) is in contact with the second surface (bottom surface of 1st substrate 16).

Regarding claim 19 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the third surface (Gungor; fig. 2, top surface of 2nd substrate 10) is adjacent (both surfaces are coplanar to each other) to the fifth surface (top surface of 3rd substrate 12).

Regarding claim 20 – Gungor in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the fourth surface (Gungor; fig. 2, bottom surface of 2nd substrate 10) is adjacent (both surfaces are coplanar to each other) to the sixth surface (bottom surface of 3rd substrate 12).

Claims 1-4, 5-6, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US Patent 4711804)  in view of Lemak et al.

Regarding claim 1 - Burgess teaches a substrate (figs. 1-2 [title] Burgess states, “Circuit Board Construction’) for mounting an electronic element (fig. 2, 1 [column 3 line 50] Burgess states, “Chip package 1”) comprising: a first substrate (upper substrate 24 [column 4 line 32] Burgess states, “insulative layer 24”) that comprising a first surface (upper surface of first substrate 24) and a second surface (bottom surface of first substrate 24) opposite to the first surface; a second substrate (11 [column 4 line 3] Burgess states, “conductive plate 11”) that comprising a third surface (upper surface of second substrate 11) and a fourth surface (bottom surface of second substrate 11) opposite to the third surface (see fig. 2); and a third substrate (12 [column 4 line 12] Burgess states, “inserts 12”) that comprising a fifth surface (upper surface of third substrate 12) and a sixth surface (bottom surface of third substrate 12) opposite to the fifth surface wherein the first substrate (upper substrate 24) is made of an insulator (discussed above), and comprising a mounting portion (area having electronic component 1 thereon) for mounting an electronic element (1) at the first surface (see fig. 2), and the mounting portion is a rectangular shape (claimed structure shown in figure 1), and the fifth surface (upper surface of third substrate 12) is connected to at least the second surface (bottom surface of first substrate 24) at location overlapped with the mounting portion in plan view (claimed structure shown in figure 2); and the second surface (bottom surface of first substrate 24) is bonded (“bond” is defined as “to connect or bind” [dictionary.com]; the second surface and the third surface as shown in direct contact and are considered to be “bonded” to each other) to the third surface (upper surface of second substrate 11).
 	Burgess does not teach wherein the third substrate is made of a carbon material and wherein the third substrate has a larger heat conduction in a direction perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction of the mounting portion; in plan view.
 	Lemak teaches a substrate (figs. 1 & 7) for mounting an electronic element (H) comprising: a second substrate (4) and a third substrate (2) that is made of a carbon material ([paragraph 0032] Lemak states, “graphite sheet 2”) and wherein the third substrate (2) has a larger heat conduction in a direction (X-axis or Y-axis direction when viewed in a plan view as claim requires) perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction (Z-axis direction when viewed in a plan view as claim requires) of the mounting portion; in plan view ([paragraph 0032] Lemak states, “The graphite sheet 2 has a thermal conductivity in the X-Y plane of the graphite sheet 2 of a value greater than in the thickness direction, i.e. the Z direction”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting an electronic element having a third substrate as taught by Burgess with the third substrate being made of a carbon material and having a larger heat conduction in a direction perpendicular to the longitudinal direction than heat conduction in the longitudinal direction as taught by Lemak because Lemak states regarding this feature “It is possible to raise heat conduction efficiency drastically by using highly oriented pyrolytic graphite which has a thermal conductivity that is higher than normal graphite” [paragraph 0059].

Regarding claim 2 — Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Burgess; fig. 2, 11) is a metal ([column 4 lines 8-10] Burgess states, “the plate may be comprised typically of copper, aluminum or other metals of equivalent properties”).

Regarding claim 3 — Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Lemak; fig. 7, 4) is an insulator ([paragraph 0035] Burgess states, “resin forming support part 4”). 

Regarding claim 4 — Burgess in view of Lemak teach the substrate for mounting the electronic element according to 1, wherein the third substrate (Lemak; figs. 1 & 3, 2) has a larger heat conduction in the thickness direction (x-direction) than heat conduction in a direction perpendicular (z-direction) to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 5 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 6 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 5, wherein the third substrate (Burgess; fig. 2, 12) is located inside an outer edge portion of the first substrate (upper layer 24) and an outer edge portion of the fourth substrate (lower layer 24), in plan view (claimed structure shown in figure 6).

Regarding claim 11 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to 2, wherein the third substrate (Lemak; fig. 3, 2) has a larger heat conduction in the thickness direction than heat conduction in a direction perpendicular to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 13 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 2, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 14 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 3, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 15 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 4, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 16 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 11, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 17 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 12, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gungor et al. in view of Lemak et al. as applied to claim 1 above, and further in view of Takashi et al. (JP2009094213) as disclosed on the IDS dated 7/29/2020.

Regarding claim 9 – Gungor in view of Lemak teach an electronic device, comprising: the substrate for mounting the electronic element according to claim 1; but fail to teach an electronic element mounted on the mounting portion of the substrate for mounting the electronic element; and a wiring substrate or a package for housing an electronic element on which the substrate for mounting the electronic element is mounted.
 	Takashi teaches an electronic device (fig. 4 [title] Takashi states, “Light emitting device”) and an electronic element (1 [Abstract] Takashi states, “LED chip 1”) mounted on the mounting portion of the substrate (30) for mounting the electronic element (1; claimed structure shown in figure 4); and a wiring substrate (2 [Abstract] Takashi states, “mounting board 2”) or a package for housing an electronic element on which the substrate for mounting the electronic element is mounted.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting the electronic element as taught by Gungor in view of Lemak with an electronic device having a wiring substrate on which the substrate for mounting the electronic element is mounted as taught by Takashi because including an additional wiring substrate that accommodates the substrate for mounting the electronic element allows further interconnection between the electronic element and other components on the wiring substrate.

Regarding claim 10 – Gungor in view of Lemak and Takashi teach an electronic module comprising: the electronic device according to claim 9; and a module substrate (Takashi; fig. 4, 7 [Abstract] Takashi states, “wiring substrate 7”) to which the electronic device (structure shown above the module substrate 7) is connected (see fig. 4).

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues, “Burgess does not teach “the second surface is bonded to the third surface,” as recited in amended claim 1…As can be easily seen in Fig. 2 of Burgess, placed below, the bottom surface 24 is not bonded to the top surface 11” [REMARKS page 10].
Examiner disagrees. The term “bond” is defined as “to connect or bind” [dictionary.com]. Burgess shows in figure 2 that the second surface (bottom surface) of the first substrate 24 (upper substrate 24) being “connected” to the third surface (upper surface) of the second substrate 22. Furthermore, no additional structure is claimed that precludes the Burgess reference from teaching the instant claimed structure, which appears structurally equivalent. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kuroda et al. (US PG. Pub. 2010/0007013) discloses a semiconductor device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847